Garry, J.
Petitioner, the father of a daughter (born in 1993), appeals from an order dismissing two petitions seeking modification of visitation and asserting violation of the custody order. The record establishes that the daughter is no longer a minor (see Domestic Relations Law § 75-a [2]). She is therefore not subject to Family Ct Act article 6, and the appeal relative to the modification petition is moot (see Family Ct Act § 651; see also Matter of Norwood v Capone, 15 AD3d 790, 793 [2005], appeal dismissed 4 3NY3d 878 [2005]). To the extent that the appeal with respect to the violation petition is not rendered moot, upon review of the record, we find appellate counsel’s request to be relieved of his assignment on the ground that there are no nonfrivolous appellate issues to be supported, and grant this request (see Matter of Pamela N. v Neil N., 100 AD3d 1126, 1126 [2012]).
Lahtinen, J.E, Stein and McCarthy, JJ., concur. Ordered that the appeal from that part of the order dismissing the modification petition is dismissed, as moot, without costs. Ordered that the part of the order dismissing the violation petition is affirmed, without costs, and application to be relieved of assignment granted.